                                  Case 4:09-cv-05718-SBA Document 170-2 Filed 08/20/21 Page 1 of 2



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION

                         11
                                 NETLIST, INC.,                       )   Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )
                         13                                           )   [PROPOSED] ORDER DENYING
                                       v.                             )   GOOGLE LLC’S MOTION TO STRIKE
                         14                                           )   PLAINTIFF’S NEW ASSERTION OF
                                 GOOGLE LLC,                          )   CLAIM 16 AND NEW DATES FOR
                         15                                           )   PRIORITY AND CONCEPTION THAT
                                                   Defendant.         )   WERE NOT IN ITS ORIGINAL PATENT
                         16                                           )   LOCAL RULE 3-1 DISCLOSURES
                         17                                               Date: September 8, 2021
                         18                                               Time: 2:00 PM
                         19                                               Location: Oakland Courthouse
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                                    [PROPOSED] ORDER DENYING
 Professional Corporations                                                                          GOOGLE’S MOTION TO STRIKE
                                                                                                      CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 170-2 Filed 08/20/21 Page 2 of 2



                            1                                       [PROPOSED] ORDER

                            2         Pursuant to this Court’s Order Setting Deadlines, Dkt. 117, Netlist timely served on Google

                            3 Netlist’s amended infringement contentions asserting, among others, claim 16 and amended priority

                            4 and conception dates of U.S. Patent No. 7,619,912 (“the ’912 patent”). Google moved to strike

                            5 claim 16 and the amended priority and conception dates. Dkt. 153. Having considered the motion,

                            6 the opposition, the reply brief, authorities cited in the briefs, supporting documents and evidence,

                            7 and oral arguments, this Court hereby finds that Google’s Motion to Strike Plaintiff’s New Assertion

                            8 of Claim 16 and New Dates for Priority and Conception that Were Not in Its Original Patent Local

                            9 Rule 3-1 Disclosures (“Motion to Strike”), Dkt. 153, is DENIED.
                         10           Upon consideration of the parties’ Joint Case Management Conference Statement, Dkt. 115,

                         11 this Court allowed Netlist to amend its infringement contentions without any limitation or condition.

                         12 Dkt. 117. Netlist timely served its amended contentions on and before June 18, 2021, in compliance

                         13 with this Court’s Order. Separately, Netlist can show good cause for making such amendments.

                         14 Patent L.R. 3-6. Netlist could not have asserted claim 16 against the accused infringing products

                         15 that were not available at the time this case was stayed pending the inter partes reexamination.

                         16 Netlist promptly sought permission to amend the infringement contentions after this case reopened

                         17 and diligently sought discovery into Google’s allegedly infringing products. Google will not suffer

                         18 prejudice as a result of Netlist’s amendments because this case is still at an early stage. Google has

                         19 enough time to address these amendments through invalidity contentions and discovery. Google
                         20 also had prior knowledge of the amended dates of priority and conception before the stay. Patent

                         21 L.R. 3-6; Advanced Micro Devices, Inc. v. LG Elecs., Inc., No. 14-cv-1012, 2017 WL 732896, at *4

                         22 (N.D. Cal. Feb. 24, 2017).

                         23           Accordingly, Netlist is entitled to assert claim 16 and amend the priority and conception

                         24 dates of claims in the ’912 patent. Google’s Motion to Strike, Dkt. 153, is hereby DENIED.

                         25           IT IS SO ORDERED.

                         26 Dated: ___________, 2021                        __________________________________________
                                                                                  Honorable Saundra Brown Armstrong
                         27                                                          United States District Judge
                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                                            [PROPOSED] ORDER DENYING
 Professional Corporations                                                                                  GOOGLE’S MOTION TO STRIKE
                                                                              -1-                             CASE NO. 4:09-CV-05718-SBA
